Exhibit 10.2

RESTRICTED STOCK AWARD AGREEMENT

EXCO RESOURCES, INC.

AMENDED AND RESTATED 2005 LONG-TERM INCENTIVE PLAN

1. Award of Restricted Stock. Pursuant to the EXCO Resources, Inc. Amended and
Restated 2005 Long-Term Incentive Plan (the “Plan”) for Employees, Consultants,
and Outside Directors of EXCO Resources, Inc., a Texas corporation (the
“Company”) and its Subsidiaries,

 

 

 

    (the “Participant”)  

has been granted a Restricted Stock Award under the Plan for
                     shares of Common Stock of the Company (the “Awarded
Shares”). The Date of Grant of this Restricted Stock Award is
                    , 20    , and it shall be effective as of the date it is
signed and dated by both parties hereto.

2. Subject to Plan. This Award Agreement is subject to the terms and conditions
of the Plan, and the terms of the Plan shall control to the extent not otherwise
inconsistent with the provisions of this Agreement. To the extent the terms of
the Plan are inconsistent with the provisions of this Agreement, this Agreement
shall control. The capitalized terms used herein that are defined in the Plan
shall have the same meanings assigned to them in the Plan. This Award Agreement
is subject to any rules promulgated pursuant to the Plan by the Board or the
Committee and communicated to the Participant in writing.

3. Vesting. Except as specifically provided in this Agreement and subject to
certain restrictions and conditions set forth in the Plan, the Awarded Shares
shall be vested as follows:

a.                      of the total Awarded Shares shall be fully vested on the
first anniversary of the Date of Grant, provided the Participant is employed by
(or, if the Participant is a Consultant or an Outside Director, is providing
services to) the Company or a Subsidiary on that date.

b. An additional                      of the total Awarded Shares shall be fully
vested on the second anniversary of the Date of Grant, provided the Participant
is employed by (or, if the Participant is a Consultant or an Outside Director,
is providing services to) the Company or a Subsidiary on that date.

c. The remaining                      of the total Awarded Shares shall be shall
be fully vested on the third anniversary of the Date of Grant, provided the
Participant is employed by (or, if the Participant is a Consultant or an Outside
Director, is providing services to) the Company or a Subsidiary on that date.

Notwithstanding the above, all of the unvested Awarded Shares shall be fully
vested automatically upon a Change in Control or upon the death of the
Participant or the Total and Permanent Disability of the Participant, provided
the Participant is still employed by (or, if the Participant is a Consultant or
an Outside Director, providing services to) the Company as of the date of one of
such specified events.

4. Forfeiture of Awarded Shares. Except as otherwise provided in Section 3, the
Participant shall immediately forfeit all unvested Awarded Shares on the date of
the Participant’s Termination of Service for any reason prior to the time the
Awarded Shares becomes vested in accordance with Section 3. Upon such
forfeiture, the Company may, in its sole discretion in accordance with
Section 6.4 of the Plan, elect to, pay to



--------------------------------------------------------------------------------

the Participant, as soon as practicable after the event causing forfeiture, in
cash, an amount equal to the lesser of the total consideration paid by the
Participant for such forfeited shares or the Fair Market Value of such forfeited
shares as of the date of Termination of Service. Upon any forfeiture, all rights
of the Participant with respect to the forfeited Awarded Shares shall cease and
terminate, without any further obligation on the part of the Company.

5. Restrictions on Awarded Shares. Subject to the provisions of the Plan and the
terms of this Agreement, from the Date of Grant until the date the Awarded
Shares are vested in accordance with Section 3 and are no longer subject to
forfeiture in accordance with Section 4 (the “Restriction Period”), the
Participant shall not be permitted to sell, transfer, pledge, hypothecate,
margin, assign or otherwise encumber any of the Awarded Shares, other than by
will or the laws of decent and distribution. Except for these limitations, the
Committee may in its sole discretion, remove any or all of the restrictions on
such Awarded Shares whenever it may determine that, by reason of changes in
applicable laws or changes in circumstances after the date of this Agreement,
such action is appropriate.

6. Legend. The following legend shall be placed on all certificates representing
Awarded Shares (in addition to any legend required under applicable state
securities laws):

On the face of the certificate:

“TRANSFER OF THIS STOCK IS RESTRICTED IN ACCORDANCE WITH CONDITIONS PRINTED ON
THE REVERSE OF THIS CERTIFICATE.”

On the reverse:

“THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO AND
TRANSFERABLE ONLY IN ACCORDANCE WITH THAT CERTAIN EXCO RESOURCES, INC. AMENDED
AND RESTATED 2005 LONG-TERM INCENTIVE PLAN, A COPY OF WHICH IS ON FILE AT THE
PRINCIPAL OFFICE OF THE COMPANY IN DALLAS, TEXAS, AND THAT CERTAIN RESTRICTED
STOCK AWARD AGREEMENT, DATED AS OF                     , 20    , BY AND BETWEEN
THE COMPANY AND                                         . NO TRANSFER OR PLEDGE
OF THE SHARES EVIDENCED HEREBY MAY BE MADE EXCEPT IN ACCORDANCE WITH AND SUBJECT
TO THE PROVISIONS OF SAID PLAN AND AWARD AGREEMENT. BY ACCEPTANCE OF THIS
CERTIFICATE, ANY HOLDER, TRANSFEREE OR PLEDGEE HEREOF AGREES TO BE BOUND BY ALL
OF THE PROVISIONS OF SAID PLAN AND AWARD AGREEMENT.”

All Awarded Shares owned by the Participant shall be subject to the terms of
this Agreement and shall be represented by a certificate or certificates bearing
the foregoing legend.

7. Delivery of Certificates. Certificates for Awarded Shares free of restriction
under this Agreement shall be delivered to the Participant promptly after, and
only after, the Restriction Period has expired without forfeiture pursuant to
Section 4. The Participant, by his acceptance of the Awarded Shares and
execution of this Agreement, irrevocably grants the Company a power of attorney
to transfer any shares forfeited pursuant to Section 4 to the Company and agrees
to execute any documents requested by the Company in connection with any such
forfeiture and transfer.

 

2



--------------------------------------------------------------------------------

8. Rights of a Shareholder; Voting. Subject to the terms and conditions of this
Agreement, the Participant shall have, with respect to such Awarded Shares, all
of the rights of a shareholder of the Company, including the right to vote the
shares, and the right to receive any dividends or other distributions thereon,
subject to the provisions of this Section 8. Any stock dividends paid with
respect to Awarded Shares (whether vested or unvested) shall at all times be
treated as Awarded Shares and shall be subject to all restrictions placed on
Awarded Shares; any such stock dividends paid with respect to Awarded Shares
shall vest as the unvested Awarded Shares become vested. Any cash dividends paid
with respect to unvested Awarded Shares shall at all times be subject to the
provisions of this Agreement (including the vesting and forfeiture provisions
set forth above); any such cash dividends paid with respect to unvested Awarded
Shares shall vest as the unvested Awarded Shares become vested, and shall be
paid to the Participant on the date the Awarded Shares to which such cash
dividends relate become vested. The Participant, as record holder of the Awarded
Shares, has the exclusive right to vote, or consent with respect to, such
Awarded Shares until such time as the Awarded Shares are transferred in
accordance with this Agreement; provided, however, that this Section 9 shall not
create any voting right where the holders of such Awarded Shares otherwise have
no such right.

9. Adjustment to Number of Awarded Shares. The number of Awarded Shares shall be
subject to adjustment in accordance with Articles 11-13 of the Plan; provided,
however, that any fractional shares resulting from such adjustment shall be
eliminated. Any adjustments determined by the Board shall be final, binding and
conclusive.

10. No Fractional Shares. No fractional shares of capital stock shall be issued
pursuant to this Agreement. The Board may determine whether cash, other awards,
or other property shall be issued or paid in lieu of any fractional share(s)
resulting from any adjustment(s) or whether such fractional shares and/or any
rights thereto shall be forfeited or otherwise eliminated.

11. Notices. Any communication(s) to be given hereunder by either party to the
other shall be deemed to have been duly given if given in writing and personally
delivered or sent by mail, registered or certified, postage prepaid with return
receipt requested, or via fax as follows:

 

    Company:   EXCO Resources, Inc.     Attn: President and Chief Financial
Officer     12377 Merit Drive, Suite 1700     Dallas, TX 75251     Fax: (214)
368-2087   With a copy to:   EXCO Resources, Inc.     Attn: General Counsel    
12377 Merit Drive, Suite 1700     Dallas, TX 75251     Fax: (214) 368-2087

Notice to the Participant shall be addressed and delivered as set forth on the
signature page.

Notices delivered personally shall be deemed communicated as of actual receipt;
mailed notices shall be deemed communicated as of three (3) days after mailing.
A fax shall be deemed communicated on the date it is actually received.

12. Entire Agreement; Modification. This Agreement together with the Plan
terminates, supersedes, and replaces all prior written and oral agreements
between the parties hereto with respect to the subject matter of this Agreement
and constitutes a complete and exclusive statement of the terms of the

 

3



--------------------------------------------------------------------------------

agreement by and among the parties hereto with respect to the subject matter of
this Agreement. All prior negotiations and agreements between the parties with
respect to the subject matter hereof are merged into this Agreement. Each party
to this Agreement acknowledges that no representations, inducements, promises,
or agreements, orally or otherwise, have been made by any party or by anyone
acting on behalf of any party, which are not embodied in this Agreement or the
Plan and that any agreement, statement or promise that is not contained in this
Agreement or the Plan shall not be valid or binding or of any force or effect.
This Agreement may not be amended, restated, supplemented, or otherwise modified
except by a written agreement executed by any and all parties to be charged with
or otherwise affected by any such amendment. Notwithstanding the preceding
sentence, the Company may amend the Plan to the extent permitted by the Plan.

13. Assignments, Successors, and No Third-Party Rights. Neither this Agreement
nor any portion hereof may be assigned by the Participant without the prior
express written consent of the Company. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
successors, and permitted assigns. No person shall be permitted to acquire any
Awarded Shares without first executing and delivering an agreement in the form
satisfactory to the Company making such person or entity subject to the
restrictions on transfer contained herein. Nothing expressed or referred to in
this Agreement shall be construed to give any party other than the parties to
this Agreement any legal or equitable right, remedy, or claim under or with
respect to this Agreement or any provision of this Agreement. This Agreement and
all of its provisions and conditions are for the sole and exclusive benefit of
the parties to this Agreement and the successors, heirs, personal
representatives, and permitted assigns of the parties hereto.

14. No Right to Continue Service or Employment. Neither this Agreement nor any
action taken hereunder shall be construed to confer upon the Participant the
right to continue in the employ or to provide services to the Company or any
Subsidiary, whether as an Employee or as a Consultant or as an Outside Director,
or interfere with or restrict in any way the right of the Company or any
Subsidiary to discharge the Participant as an Employee, Consultant, or Outside
Director at any time.

15. Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

16. Jurisdiction; Service of Process; Governing Law. Any action or other
proceeding seeking to enforce any provision of, or based on any right arising
out of, this Agreement may be brought against any of the parties in the courts
of the State of Texas and each of the parties consents to the jurisdiction of
such court(s) (and of the appropriate appellate courts) in any such action or
other proceeding and waives any objection to venue laid therein. The validity,
construction, interpretation, and effect of this Agreement shall be exclusively
governed by and determined in accordance with the laws of the State of Texas
without regard to conflict of laws principles.

17. Participant’s Representations. Notwithstanding any of the provisions hereof,
the Participant hereby agrees that he or she will not acquire any Awarded
Shares, and that the Company will not be obligated to issue any Awarded Shares
to the Participant hereunder, if the issuance of such Awarded Shares may
constitute a violation by the Company or the Participant of any provision of any
applicable law or regulation of any governmental authority. Any determination in
this connection by the Company shall be final, binding, and conclusive. The
rights and obligations of the Company and the rights and obligations of the
Participant are subject to all applicable laws, rules, and regulations.

18. Participant’s Acknowledgments. The Participant acknowledges that a copy of
the Plan has been made available for his review by the Company, and represents
that he is familiar with the terms and provisions thereof, and hereby accepts
this Restricted Stock Award subject to all the terms and

 

4



--------------------------------------------------------------------------------

provisions thereof, and hereby accepts this Restricted Stock Award subject to
all the terms and provisions thereof. The Participant hereby agrees to accept as
binding, conclusive, and final all decisions or interpretations of the Committee
or the Board, as appropriate, upon any questions arising under the Plan or this
Agreement.

19. Severability; Reformation. In the event that any sentence, paragraph,
provision, section, or article of this Agreement is declared to be void by a
court of competent jurisdiction, such sentence, paragraph, provision, section,
or article shall be deemed severed from the remainder of this Agreement and the
balance of this Agreement shall remain in effect. In the event any court of
competent jurisdiction holds any provision of this Agreement to be invalid,
unenforceable, and/or unreasonable as written, the court may reform the
Agreement to make it valid, enforceable, and reasonable and the Agreement shall
remain in full force and effect as reformed by the court.

20. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that are set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

21. Fees and Expenses. If any civil action, whether at law or in equity, is
necessary to enforce or interpret any of the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees, court costs,
and other reasonable expenses of litigation, in addition to any other relief to
which such party may be entitled.

22. Time of the Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

23. Waiver. Neither the failure to exercise, nor any delay by any party in
exercising, any right, power, or privilege under this Agreement shall operate as
a waiver of such right, power, or privilege, and no single or partial exercise
of any such right, power, or privilege shall preclude any other or further
exercise of such right, power, or privilege or the exercise of any other right,
power, or privilege. To the maximum extent permitted by applicable law, (a) no
claim or right arising out of this Agreement may be discharged by one (1) party,
in whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by each other party hereto, (b) no waiver that may be given by
any party hereto shall be applicable except in the specific instance when and
for which such waiver is given, and (c) no notice to or demand on one (1) party
shall be deemed to be a waiver of any obligation of such party or of the right
of the party giving such notice or demand to take further action without notice
or demand as provided in this Agreement.

24. Section Headings; Construction. The headings of Sections in this Agreement
are provided for convenience only and shall not affect the construction or
interpretation of this Agreement. All references to “Section” or “Sections”
refer to the corresponding Section or Sections of this Agreement. All words used
in this Agreement shall be construed to be of such gender or number as the
circumstances require. Unless otherwise expressly provided, the word “including”
does not limit the preceding words or terms.

25. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original copy of this Agreement and all
of which, when taken together, shall be deemed to constitute one (1) and the
same agreement.

26. Tax Requirements. The Participant is hereby advised to consult immediately
with his or her own tax advisor regarding the tax consequences of this
Agreement, the method and timing for filing

 

5



--------------------------------------------------------------------------------

an election to include this Agreement in income under Section 83(b) of the Code,
and the tax consequences of such election. By execution of this Agreement, the
Participant agrees that if the Participant makes such an election, the
Participant shall provide the Company with written notice of such election in
accordance with the regulations promulgated under Section 83(b) of the Code. The
Company or, if applicable, any Subsidiary (for purposes of this Section 26, the
term “Company” shall be deemed to include any applicable Subsidiary), shall have
the right to deduct from all amounts paid in cash or other form in connection
with the Plan, any Federal, state, provincial, local, or other taxes required by
law to be withheld in connection with this Award. The Company may, in its sole
discretion, also require the Participant receiving shares of Common Stock issued
under the Plan to pay the Company the amount of any taxes that the Company is
required to withhold in connection with the Participant’s income arising with
respect to this Award. Such payments shall be required to be made when requested
by Company and may be required to be made prior to the delivery of any
certificate representing shares of Common Stock. Such payment may be made (i) by
the delivery of cash to the Company in an amount that equals or exceeds (to
avoid the issuance of fractional shares under (iii) below) the required tax
withholding obligations of the Company; (ii) if the Company, in its sole
discretion, so consents in writing, the actual delivery by the Participant to
the Company of shares of Common Stock, other than shares that the Participant
has acquired from the Company within six (6) months prior thereto, which shares
so delivered have an aggregate Fair Market Value that equals or exceeds (to
avoid the issuance of fractional shares under (iii) below) the required tax
withholding payment; (iii) if the Company, in its sole discretion, so consents
in writing, the Company’s withholding of a number of shares to be delivered upon
the vesting of this Award, which shares so withheld have an aggregate Fair
Market Value that equals (but does not exceed) the required tax withholding
payment; or (iv) any combination of (i), (ii), or (iii). The Company may, in its
sole discretion, withhold any such taxes from any other cash remuneration
otherwise paid by the Company to the Participant.

27. Dispute Resolution; Arbitration; Emergency Relief. All claims, disputes, and
controversies of any kind, character, and nature between any parties to this
Agreement relating to or arising out of or in connection with this Agreement or
any transaction(s) contemplated by this Agreement as to the construction,
validity, interpretation, meaning, performance, non-performance, enforcement,
operation, or breach shall be submitted to arbitration pursuant to the following
procedures:

(a) After a claim, dispute, or controversy arises, any such party may, in a
written notice delivered to the other party to this Agreement, demand such
arbitration and name the arbitrator (who shall be an impartial person) appointed
by the demanding party in such notice together with a statement of the matter(s)
claimed or in dispute or controversy.

(b) Within thirty (30) calendar days after receipt of such demand, the other
party to this Agreement shall, in a written notice delivered to the demanding
party, name the arbitrator (who shall be an impartial person) appointed by the
receiving party. If any party to this Agreement fails to name and appoint an
arbitrator, then the arbitrator of such party shall be named and appointed by
the American Arbitration Association (the “AAA”). The two arbitrators so
appointed shall name and appoint a third arbitrator (who shall be an impartial
person) within thirty (30) calendar days or, if the two arbitrators so appointed
shall fail to name a third arbitrator within such thirty (30) day period, the
third arbitrator shall be named and appointed by the AAA. If any arbitrator
appointed hereunder shall die, resign, refuse, or become unable to act before an
arbitration decision is rendered, then the vacancy shall be filled by the method
set forth in this Section 27(b) for the original appointment of such arbitrator.

(c) Each party shall bear its own arbitration costs and expenses. The
arbitration hearing shall be held in Dallas, Texas at a location designated by a
majority of the arbitrators. The Commercial Arbitration Rules of the American
Arbitration Association shall be incorporated by reference at such hearing and
the substantive laws of the State of Texas (without regard to conflict of laws
principles) shall apply.

 

6



--------------------------------------------------------------------------------

(d) The arbitration hearing shall be concluded within ten (10) calendar days
unless otherwise ordered by the arbitrators and a written award thereon shall be
made within fifteen (15) calendar days after the close of submission of
evidence. An award rendered by a majority of the arbitrators appointed pursuant
to this Agreement shall be final and binding on all parties to the proceeding,
shall resolve the question of costs of the arbitrators and all related matters,
and judgment on such award may be entered and enforced by either party in any
court of competent jurisdiction.

(e) Except as set forth in Section 27(g), the parties to this Agreement agree,
intend, and expressly stipulate that the provisions of this Section 27 shall be
a complete defense to any suit, action, or proceeding instituted in any federal,
state, or local court or before any administrative tribunal with respect to any
claim, controversy, or dispute relating to or arising out of or in connection
with this Agreement or any transaction(s) contemplated by this Agreement. The
arbitration provisions of this Agreement shall, with respect to any such claim,
controversy, or dispute, survive the termination or expiration of this
Agreement.

(f) No party to an arbitration may disclose the existence or results of any
arbitration hereunder without the prior express written consent of the other
party to this Agreement nor shall any party to an arbitration disclose to any
third party any confidential information disclosed by any other party to such
arbitration in the course of an arbitration hereunder without the prior express
written consent of such other party.

(g) Notwithstanding anything in this Section 27 to the contrary, any party may
seek from a court any provisional remedy that may be necessary to protect any
rights or property of such party pending the establishment of the arbitral
tribunal or its determination of the merits of the claim, controversy, or
dispute or to enforce the rights of such party under this Section 27.

* * * * * * * * * *

[Remainder of Page Intentionally Left Blank.

Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Restricted Stock
Award Agreement effective as of the day and year first above written.

 

COMPANY: EXCO RESOURCES, INC. By:  

 

Name:   Stephen F. Smith Title:   President and Chief Financial Officer
PARTICIPANT:

 

Signature Name:  

 

Address:  

 

 

 

Fax:  

 

 

8